Citation Nr: 1308657	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  04-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for right foot drop as secondary to a service-connected low back disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1966 to January 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In September 2003, the Veteran testified at a hearing before a Decision Review Officer of the RO.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2004.  Transcripts of those proceedings are of record. 

In January 2005, the Board denied the Veteran's appeal for service connection for right foot drop as secondary to service-connected low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in January 2008, the Court vacated the Board's January 2005 decision and remanded the case to the Board for action consistent with the Court's decision. 

In November 2008, the Board remanded this claim for additional development.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right foot drop is related to his low back disorder.  


CONCLUSION OF LAW

The criteria for service connection for right foot drop as secondary to service connected low back disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for right foot drop as secondary to service-connected disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims files and the electronic file (Virtual VA) associated with the Veteran's claim, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  His hearing testimony at the RO and before the Board in July 2004, has been reviewed and his contentions have been fully considered.  

Initially, the Board notes that the Veteran does not claim and the evidence does not show that his right foot drop is related to his active service.  Rather, the Veteran contends that his right foot drop is secondary to his service-connected low back disability.

In November 1999, the RO granted service connection for status-post discectomy L4-5 with degenerative changes, effective from July 1999.  In an October 1999 private medical record, the examiner noted that there was some question of right leg weakness.  In an August 2000 medical record, this examiner stated that the Veteran presented with complete foot drop which had been present for a couple of weeks.  Records from that time show findings of right foot drop.  (See, e.g., private records of September 2000 and November 2000, as well as the report of a VA examination in 2002).  

Thus, the evidence establishes that the Veteran has right foot drop.  


Over the course of this appeal, the record contains several medical opinions regarding the etiology of the Veteran's right foot drop.  According to the report of a June 2001 VA examination, the Veteran was diagnosed with localized peroneal nerve palsy secondary to either a compartment syndrome or localized trauma.  The examiner found that there was apparently no relationship between the peroneal palsy and dropfoot that occurred in August 2000, and the Veteran's low back disability. The examiner opined that this was because the medical records did not note many, if any, low back complaints in August 2000; however, the records did note the presence of localized swelling and localized symptoms in the area of the lateral aspect of the leg and anterior compartment of the lower leg on the right side.  Furthermore, the MRI scan did not show any acute changes that could have triggered a radiculopathy at the time of the onset of the footdrop in August 2000. The examiner also noted that there was also no evidence of active radiculopathy at the time of the examination.  There was, however, residual peroneal nerve palsy. 

A private examiner stated in February 2002 that electromyography (EMG) results indicated that the foot drop was more likely related to peroneal nerve palsy than to lumbar radiculopathy.  However, the clinician noted that there could be a possibility that the foot drop is related to the Veteran's back.  Specifically, the EMGs showed a peroneal neuropathy; but they also showed a prolongation of the peroneal latency, which was consistent with L5 radiculopathy or disease affecting motor pathways.  The doctor opined, "I cannot say definitively that the foot drop is purely due to the peroneal nerve palsy.  Perhaps it is related to L5 radiculopathy."  

According to a May 2002 VA examination report (conducted by the same examiner who conducted the June 2001 examination), the Veteran's foot drop is secondary to compartmental syndrome of the right leg.  The examiner stated that the fact that there is an absence of motor power to the extensor of the great toe and to the ankle extensor, which are motivated by L5 and L4, respectively, indicates a local peroneal compartment compression as the cause of the footdrop rather than a radiculopathy because there are essentially two separate nerve roots involved (L4 and L5). 

According to a November 2002 letter from the same clinician, the Veteran's foot drop could be due to his low back disorder with radiculopathy or it could be a, "double crush injury with partial nerve disorder in the back and partial nerve disorder in the leg."  

An examiner who conducted a March 2003 VA examination opined that there is no clear association between the right foot drop developed in 2000 and the Veteran's back disability.  The examiner further stated that it appears that the right foot drop is a localized peroneal neuropathy related to some lower leg swelling rather than lumbar disc disease.  It was also noted that the Veteran continued to have a persistent problem with lower back pain related to his original injury, but was without any neurological deficit. 

In an April 2004 letter the private doctor stated that the Veteran has had spinal stenosis with multiple level degenerative herniated discs in the lumbar spine and peroneal nerve palsy, all causing a foot drop and some paraesthesia into the leg, bilaterally.  The examiner stated, "I cannot say that his foot drop is 100% from his peroneal nerve and I think his back certainly has some influence on this especially given the fact that a peroneal nerve decompression did not relieve his foot 
drop. . . ." The doctor stated that perhaps the Veteran has a "double crush type of injury."

A March 2009 letter from a private examiner notes that the doctor saw the Veteran in July 2008 for evaluation of an abnormal MRI scan of the lumbar spine and concern for a future left foot drop.  The Veteran's 6 to 7 year history of right foot drop was noted.  It was noted that the MRI showed collapse of the L4-5 disc space and that this can potentially cause compression of both L4 nerve roots, giving rise to foot drop.  It was stated that in the absence of any other cause for his foot drop it was thought that the collapsed disc is partially, if not solely, responsible for the foot drop.  

The Veteran was examined by VA in July 2009.  The claims files were reviewed and his history was noted.  The examiner commented that the Veteran developed right foot drop in 2000 which he believed is not causally connected to the lumbar disc injury in service.  It was noted that there was evidence of local swelling and erythema of the right lower leg at the time the foot drop occurred which likely correlated with a peripheral injury of the right peroneal nerve.  It was stated that there was no evidence by electromyography in that time frame of a lumbosacral radiculopathy, and there was evidence of peroneal neuropathy.  It was noted that the disc herniation in 1971 involved left lateralization and records suggest his symptoms at that time involved a left lumbar radiculopathy.  The examiner opined that the right peroneal neuropathy is not caused by or the result of the L4-5 disc herniation the Veteran sustained during service and for which he is service-connected.  

A private examiner offered an opinion in a November 2009 letter.  The clinician noted that the Veteran's medical history and that approximately seven years prior, the Veteran suddenly developed right foot drop.  The examiner stated that it is well described that collapse of the disc space will lead to narrowing of the neural foramen at the same level and that compression of the L4 nerve root due to foraminal stenosis can lead to nerve injury, producing a drop foot.  It was noted that peroneal nerve injury can also be the cause but since the Veteran's symptoms did not improve after peroneal nerve exploration, this was presumably not a contributing factor.  It was stated that there was no history of diabetes which can produce a neuritis mimicking L4 radiculopathy.  The doctor concluded that this is a straightforward case of L4 nerve root compression on the right side due to severe L4-5 spondylosis causing foraminal stenosis and right foot drop.  The doctor went on to state that in the absence of other contributing factors, it is concluded that the foot drop is wholly related to the lumbar condition.  

The Veteran was examined by VA in January 2010.  The claims files were reviewed.  The examiner stated that she had extensively reviewed the July 2009 and November 2009 opinions, and that she did not believe there was conflict of opinion.  She reported that both state that the foot drop developed acutely after an injury around 2000 and that by both accounts the Veteran had sudden development of right foot drop related to this injury.  She indicated that it is impossible to conclude that the right peroneal neuropathy is due to an injury sustained in the service as the Veteran was not in the service at that time and that further the disc herniation in the service was on the left side and not the right side.  She indicated that it was therefore less likely than not that the right peroneal neuropathy is due to or a result of the service-connected disc condition.  

A private examiner noted in a June 2011 letter that the Veteran was currently under his care and that in 2000 the Veteran had severe swelling, pain and redness of the lower right calf and foot and that at that time there was a controversy over the subsequent development of right foot drop, i.e. was it caused by the leg swelling from gout or by the back injury or both.  It was noted that in March 2011 the Veteran had a gout attack in the left leg and foot, but a foot drop did not occur.  The examiner stated that he was convinced that the 2000 attack was a gout attack.  It was stated that the 2000 event consisted of a severe gout attack of the right foot and prior fall and back pain with the outcome of right foot drop and that the March 2011 event consisted of an equally severe gout attack on the left foot and NO (emphasis in the original) fall and back pain.  The examiner stated that these facts bolstered his medical opinion that the right foot drop in 2000 was a result of the prior back injury, and it was his medical opinion that the gout was not responsible for the right foot drop.  The examiner stated that as the Veteran's primary care physician during this time he is convinced that his medical records support his diagnosis.  He stated that the 2011 gout attack which was virtually identical to the 2000 attack and not ending in foot drop should put an end to the controversy regarding the cause of the foot drop.  The doctor said that the foot drop was clearly not caused by the gout by rather by the aggravation of the nerve damage from the Veteran's fall prior to the gout attack.  

In April 2012, the Board requested a medical expert opinion.  The physician was to offer an opinion as to the nature and etiology of the Veteran's right foot drop and to specifically address the EMG studies in October 2000 and July 2001.  A June 2012 opinion was offered.  The doctor noted the Veteran's history after a review of the record.  The doctor stated that the right foot drop happened about 20 years after the Veteran was discharged from service and the EMG of 2000 did not show evidence of radiculopathy.  The expert stated that if the Veteran had foot drop due to lumbar disc disease noted during service, it is unlikely that this would have caused no motor weakness for 20 years.  It was stated that the EMG obtained in 2001 showed findings of right lumbar radiculopathy and low peroneal amplitudes, which can be due to peroneal neuropathy or L-4 radiculopathy.  It was stated that it is possible that the Veteran did not improve after peroneal decompression because low peroneal amplitudes were actually due to L-4 radiculopathy.  The expert concluded that right foot drop is probably 50 percent or better not service connected because a long time elapsed between active service and the onset of symptoms and there is no evidence of clinical or EMG findings of lumbar radiculopathy during that time.  

In July 2012, the Board sought an addendum to the June 2012 medical expert opinion.  In an August 2012 addendum opinion, the expert gave a summary of the findings.  The doctor stated that it is likely that right foot drop was due to lumbar radiculopathy.  The doctor also stated that there is a 50 percent or better probability that the right foot drop is not etiologically related to the inservice back trauma or that the foot drop was permanently worsened by the service connected disability because the Veteran was not diagnosed with lumbar radiculopathy until 2000, his 1999 examination was normal, and the EMG of 2000 was normal. 

After weighing all of the evidence, the Board finds that the Veteran's treating private examiners reviewed the Veteran's records as had the VA clinicians.  The physicians who have provided opinions in this case have also provided appropriate rationale for their opinions.  Further, the expert medical opinion provided in the August 2012 addendum supports the proposition that the right foot drop is due to lumbar radiculopathy.  

Therefore, the Board finds that the evidence supporting this claim is at the least in equipoise with that against the claim.  Accordingly, service connection for right foot drop is in order.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right foot drop as secondary to a service-connected low back disorder is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


